Citation Nr: 1431081	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  04-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran served with the Puerto Rico National Guard from 1971 to 1996 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  His military records confirm active military service from September 1971 to September 1973, January 1985 to May 1985, and again from January 1991 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a cervical spine disorder and an acquired psychiatric disorder so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's April 2013 remand, the Veteran has claimed that he injured his cervical spine during active military service and has attributed his acquired psychiatric disorder to his years of pain.  Similarly, he has alleged that service connection for an acquired psychiatric disorder as secondary to a service-connected lumbar spine disorder is warranted.  The Board has attempted to obtain probative etiological opinions as to these claimed disorders on several occasions.  In April 2013, the Board remanded the instant matters to obtain etiological opinions addressing all theories of entitlement as well as specific in-service and post-service back injuries.

Such opinions were obtained in May 2013.  With regards to the claimed acquired psychiatric disorder, the VA examiner found that such disorder it was not at least as 

likely as not casually related to service and referenced the rationale stated in a previous examination.  The examiner further opined that the Veteran's dysthymic disorder, late onset, "could and can still be aggravated" by the service-connected lumbar spine disability and cited to findings suggesting that chronic low back pain predisposed patients to depression.  However, this examiner actually provided no etiological opinion as to secondary service connection.  Moreover, although the examiner referred to rationale provided in a previous December 2009 opinion, a review of this opinion reveals no opinion or rationale was provided as to direct service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  Therefore, a remand is necessary in order to obtain an addendum opinion providing such an opinion and rationale.

With regards to the claimed cervical spine disorder, the examiner opined that it was less likely than not that it was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no evidence of injury to the Veteran's neck during service on record and that there was "no complaint whatsoever" of cervical pain during military evaluations.  Unfortunately, the VA examiner failed to specifically discuss the Veteran's lay assertions of having pain since service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.

Accordingly, the case is REMANDED for the following action:

1.  The May 2013 VA psychiatric examiner must be requested to provide an addendum opinion.  If the examiner who drafted the May 2013 psychiatric opinion is unavailable, the opinion must be rendered by another 

appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Following a review of the evidence of record, the reviewing examiner is requested to provide an opinion as to the following questions:

(a) Is it "at least as likely as not" (50 percent probability or greater) that any diagnosed acquired psychiatric disorder is causally related to any incident of the Veteran's military service, to include February 1974 treatment for anxiety neurosis? 

(b) If not, is it "at least as likely as not" (50 percent probability or greater) that any diagnosed psychiatric disorder was proximately caused or aggravated by his service-connected lumbar spine disability?

The examiner is to consider in-service treatment for anxiety neurosis in February 1974, the Veteran's lay assertions of psychiatric symptoms during service and thereafter, past VA examinations, and private opinions of record linking his psychiatric diagnoses to his spine pain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The May 2013 VA orthopedic examiner must be requested to provide an addendum opinion.  If the examiner who drafted the May 2013 orthopedic opinion is unavailable, the opinion must be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Following a review of the evidence of record, the reviewing examiner is requested to provide an opinion as to the following questions:

Is it "at least as likely as not" (50 percent probability or greater) that any diagnosed cervical spine disorder is causally related to the Veteran's active military service, to include in-service injuries to the low and middle back in 1991 and 1993 and/or any other incident of his military service (such as in-service laborious duties)?

The examiner is to acknowledge and discuss documented in-service low/middle back injuries in 1991 and 1993, the Veteran's post-service 2004 motorcycle accident, past VA examinations, and the Veteran's lay assertions of neck pain during service and thereafter. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence, to include the evidence received after the July 2013 statement of the case.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case.  An appropriate period of time must be allowed for response.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



